This memorandum is uncorrected and subject to revision before
publication in the New York Reports.
-----------------------------------------------------------------
No. 105 SSM 11
The People &c.,
            Appellant,
        v.
Ganesh R. Ramsaran,
            Respondent.




          Submitted by Michael J. Genute, for appellant.
          Submitted by Cheryl F. Coleman, for respondent.




MEMORANDUM:
          The order of the Appellate Division should be reversed
and the case remitted to the Appellate Division for consideration
of issues raised, but not determined, on the appeal to that
court.
          The People's forensic expert gave statistical testimony

                              - 1 -
                                  - 2 -                            SSM 11

regarding the likelihood ("1.661 quadrillion times more likely")
that defendant and his deceased wife, rather than two randomly
selected individuals, were contributors to a DNA mixture profile
drawn from a blood stain on defendant's sweatshirt.         The
prosecutor, during his summation, summarized this testimony by
telling the jury that the victim's DNA was "on" defendant's
sweatshirt.    Defense counsel's failure to object to this
characterization did not amount to ineffective assistance of
counsel.    The expert testimony regarding the "likelihood ratio"
here contrasts with the testimony at issue in People v Wright (25
NY3d 769 [2015]), which "only indicated that defendant could not
be excluded from the pool of male DNA contributors, and . . .
provided no statistical comparison to measure the significance of
those results" (Wright, 25 NY3d at 771).          Nor did counsel's other
alleged errors of representation, either individually or
collectively, deprive defendant of meaningful representation.
*   *   *     *   *   *   *   *    *      *   *    *   *   *   *   *   *
On review of submissions pursuant to section 500.11 of the Rules,
order reversed and case remitted to the Appellate Division, Third
Department, for consideration of issues raised but not determined
on appeal to that court, in a memorandum. Chief Judge DiFiore
and Judges Rivera, Stein, Fahey, Garcia and Wilson concur. Judge
Feinman took no part.

Decided June 29, 2017




                                  - 2 -